Title: To James Madison from Bernard Smith, 29 September 1806
From: Smith, Bernard
To: Madison, James



Sir
City of Washington Septr: 29th: 1806.

Persuaded that justice and impartiality will continue to characterise your decisions, and conscious of having faithfully discharged the duties which have been assigned to me, ever since I have been employed in the Department of State, I beg leave to communicate to you some facts relative to my situation in that Office, which I presume have not come to your knowledge.
In addition to the duties originally assigned to me I have for some time past (at the request of Mr: Wagner) been employed on the business relative to impressed Seamen, and it will appear from documents remaining in the Office, that during the last three Months, I have done more than an equal proportion of this business, altho’ the gentleman who is exclusively employed on it receives 200 Dollars pr. annum more than I do.  I therefore respectfully submit to your consideration, whether I am not entitled to an increase of salary, particularly, as some of my Colleagues, have lately received additional compensation, without having more than their usual business to perform.
In addition to these remarks, permit me to observe, that, if having in common with other Republicans (who dared to avow their sentiments during the "reign of terror") suffered injuries & insults, if having on all occasions, defended with enthusiasm the character of our illustrious President, and the measures which have been persued since the auspicious 4 March 1801. In a word if an uniform and zealous attachment to the sacred cause of liberty, should be considered worthy of the notice of a Republican Administration, I humbly presume that I have some claim to its patronage.  My character morals as well as political has long been known to the two Senators from my Native State (N. J.) and to those worthy Patriots, I might with confidence appeal for the truth of what I have just stated.  I have the honor to be with profound respect & consideration, Sir, Your most obedt. and very Humble Servt.

B. Smith

